DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           KIRK L. WILLIAMS,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-2091

                           [December 8, 2022]

    Appeal of order denying rule 3.850 from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen, Judge;
L.T. Case No. 502013CF011875A.

   Kirk L. Williams, Zephyrhills, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, KUNTZ and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.